Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,440,795, claims 1-26 of U.S. Patent No. 10,728,978, and claims 1-30 of U.S. Patent No. 11,019,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application would be anticipated by the claims of the aforementioned patents..

Instant Application: 17/329736
 Patent No.: 10440795
Patent No.: 10728978
Patent No.: 11019692
Claim 1: A lighted artificial tree comprising: a power cord; a wiring harness having two or more electrical conductors; a first tree segment having a first decorative lighting system, the first decorative lighting system comprising: a first variable-color LED light string, the first variable-color LED light string comprising a first plurality of variable-color LED lamps, each of the first plurality of variable-color LED 
Claim 1: A lighted artificial tree comprising: a power cord comprising one or 
more conductors and a power plug;  a wiring harness having two or more 
electrical conductors;  a first tree segment having a first decorative lighting 
system comprising: a first variable-color LED light string, the first 
variable-color light string comprising a first plurality of variable-color LED 

bulb housing;  a plurality of color LEDs;  an embedded integrated circuit (IC) 
comprising (i) a bulb processor in communication with the plurality of color 
LEDs and (ii) a bulb memory in communication with the processor, the bulb 
memory storing data relating to one or more illumination sequences;  and at 
least two bulb electrical conductors in communication with the embedded IC for 
communication with the wiring harness;  and a second tree segment having a 
second decorative lighting system comprising: a second variable-color LED light 
string, the second variable-color light string comprising a second plurality of 
variable-color LED lamps, each of the second plurality of variable-color LED 
lamps comprising: a bulb housing;  a plurality of color LEDs;  an embedded IC 
comprising (i) a bulb processor in communication with the plurality of color 

memory storing data relating to one or more illumination sequences;  and at 
least two bulb electrical conductors in communication with the embedded IC for 
communication with the wiring harness;  and a controller in communication with 
the wiring harness and configured to receive user input, the controller comprising a processor and at least one memory operatively coupled to the processor and configured for storing data instructions that, when executed by 
the controller, cause the processor to perform a method comprising: 
transmitting, by the controller and to each of the embedded ICs of the first variable-color LED light string, instructions for selectively controlling at least one variable-color LED lamp according to a user input, wherein the 
instructions include an indication of one of the one or more illumination 
sequences to be distributed to the 
and transmitting, by the controller and to each of the embedded ICs of the second variable-color LED light string, instructions for selectively 
controlling at least one variable-color LED lamp according to a user input, wherein the instructions include an indication of one of the one or more 
illumination sequences to be distributed to the plurality of color LEDs by the embedded IC.
Claim 1: A lighted artificial tree comprising: a power cord comprising one or 
more conductors and a power plug;  a wiring harness having two or more electrical conductors;  a first tree segment having a first decorative lighting 
system, the first decorative lighting system comprising: a first LED light string, the first LED light string comprising a first plurality of LED lamps, 
each of the first plurality of LED lamps 
processor in communication with the plurality of LEDs and (ii) a bulb memory in communication with the processor, the bulb memory storing data relating to one 
or more illumination sequences;  and at least two bulb electrical conductors in 
communication with the embedded IC for communication with the wiring harness;  
and a second tree segment having a second decorative lighting system, the 
second decorative lighting system comprising: a second LED light string, the 
second LED light string comprising a second plurality of LED lamps, each of the 
second plurality of LED lamps comprising: a bulb housing;  a plurality of LEDs;  
an embedded IC comprising (i) a bulb processor in communication with the plurality of LEDs and (ii) a bulb memory in communication with the processor, the bulb memory storing data relating to one or more illumination sequences;  

IC for communication with the wiring harness;  and a third tree segment having 
a third decorative lighting system in communication with the wiring harness;  
and a controller in communication with the wiring harness and configured to 
receive user input, the controller comprising a processor and at least one memory operatively coupled to the processor and configured for storing data instructions that, when executed by the controller, cause the processor to 
perform a method comprising: transmitting, by the controller and to each of the embedded ICs of the first LED light string, instructions for selectively controlling at least one LED lamp according to a user input, wherein the 
instructions include an indication of one of the one or more illumination 
sequences to be transmitted to the plurality of LEDs by the embedded IC;  
transmitting, by the controller and to each 
lamp according to a user input, wherein the instructions include an indication of one of the one or more illumination sequences to be transmitted to the plurality of LEDs by the embedded IC;  and transmitting, by the controller to the third lighting system, instructions for controlling the third lighting system.
Claim 1: A lighted artificial tree comprising: a power cord comprising (i) one 
or more conductors and (ii) a power plug;  a wiring harness having two or more electrical conductors;  a first tree segment having a first decorative lighting 
system, the first decorative lighting system comprising: a first variable-color 
LED light string, the first variable-color LED light string comprising a first plurality of variable-color LED 
communication with the first plurality of variable-color LED lamps and (ii) a 
memory in communication with the processor, the memory storing data relating to one or more illumination sequences;  and at least two first decorative lighting 
system electrical conductors in communication with the first IC for 
communication with the wiring harness;  and a second tree segment having a 
second decorative lighting system, the second decorative lighting system 
comprising: a second variable-color LED light string, the second variable-color 
LED light string comprising a second plurality of variable-color LED lamps, 
each of the second plurality of variable-color LED lamps comprising (i) a bulb 
housing and (ii) a plurality of color LEDs;  a second IC comprising 
lamps and (ii) a memory in communication with the processor, the memory storing 
data relating to one or more illumination sequences;  and at least two second 
decorative lighting system electrical conductors in communication with the second IC for communication with the wiring harness;  and a third tree segment having a third decorative lighting system in communication with the wiring harness;  and a controller in communication with the wiring harness and 
configured to receive user input, the controller comprising a processor, a rectifying circuit, and at least one memory operatively coupled to the 
processor and configured for storing data instructions that, when executed by 
the controller, cause the processor to perform a method comprising: 
transmitting, by the controller and to the first variable-color LED light string, instructions 
LED lamp of the first variable-color LED light string according to a user input, wherein the instructions include an indication of one of the one or more 
illumination sequences to be transmitted, by the first IC, to the plurality of color LEDs of the at least one variable-color LED lamp of the first 
variable-color LED light string;  transmitting, by the controller and to the second variable-color LED light string, instructions for selectively controlling at least one variable-color LED lamp of the second variable-color 
LED light string according to a user input, wherein the instructions include an 
indication of one of the one or more illumination sequences to be transmitted, 
by the second IC, to the plurality of color LEDs of the at least one 
variable-color LED lamp of the second variable-color LED light string;  and transmitting, by the controller to the third decorative lighting system, 
instructions for controlling the third 
Claim 15: A lighted artificial tree comprising: a power cord; a controller configured to (i) receive user input related to a desired illumination property and (ii) transmit instructions for selectively controlling one or more LED lamps based on the received desired illumination property; a first trunk portion comprising: a first trunk body; a first wiring harness having two or more electrical conductors configured to be disposed at least partially within the first trunk body; a first connection mechanism; a first plurality of branch segments extending axially from the first trunk portion; and a first variable-color LED light string distributed across the first plurality of branch segments, the first variable-color LED light string comprising a first plurality of LED lamps, each of the first plurality of LED lamps comprising a plurality of LEDs; and a first integrated circuit (IC) configured to communicate with the first wiring harness and the first plurality of 

Claim 24: A lighted artificial tree comprising: a power cord comprising one or 
more conductors and a power plug;  a controller configured to receive user 
input related to a desired illumination sequence and transmit instructions for 
selectively controlling one or more LED lamps to a plurality of trunk portions; a first trunk portion comprising: a first wiring harness having two or more 
electrical conductors;  a first connection mechanism;  a first plurality of branch segments extending axially from the first trunk portion;  and a first variable-color LED light string distributed across the first plurality of branch segments, the first variable-color LED light string comprising a first 
plurality of LED lamps, each of the first plurality of LED lamps comprising: a bulb housing;  a plurality of LEDs;  and an integrated circuit (IC) configured to store data relating to one or more illumination sequences;  and a second trunk portion comprising: a second 
conductors;  a second connection mechanism;  a second plurality of branch 
segments extending axially from the first trunk portion;  and a second variable-color LED light string distributed across the second plurality of 
branch segments, the second variable-color LED light string comprising a second 
plurality of LED lamps, each of the second plurality of LED lamps comprising: a bulb housing;  a plurality of LEDs;  and an integrated circuit (IC) configured to store data relating to one or more illumination sequences, wherein the first connection mechanism is configured to mate with the second connection mechanism 
when the first trunk portion is mated with the second trunk portion.
Claim 15: A lighted artificial tree comprising: a power cord comprising one or 
more conductors and a power plug;  a controller configured to (i) receive user 
input related to a desired illumination sequence and (ii) transmit instructions 
for selectively controlling one or more LED lamps to a plurality of trunk 
portions;  a first trunk portion comprising: a first wiring harness having two or more electrical conductors;  a first connection mechanism;  a first 
plurality of branch segments extending axially from the first trunk portion;  and a first variable-color LED light string distributed across the first plurality of branch segments, the first variable-color LED light string comprising a first plurality of LED lamps, each of the first plurality of LED lamps comprising (i) a bulb housing and (ii) a plurality of LEDs;  and a first integrated circuit (IC) configured to store data relating to one or more illumination sequences;  and a second trunk portion 
first trunk portion;  and a second variable-color LED light string distributed across the second plurality of branch segments, the second variable-color LED light string comprising a second plurality of LED lamps, each of the second 
plurality of LED lamps comprising (i) a bulb housing and (ii) a plurality of LEDs;  and a second IC configured to store data relating to one or more 
illumination sequences, wherein the first connection mechanism is configured to mate with the second connection mechanism when the first trunk portion is mated with the second trunk portion.
Claim 22: A lighted artificial tree comprising: a first tree 

Claim 14: A lighted artificial tree 
more conductors and a power plug;  a wiring harness having two or more electrical conductors;  a first tree segment having a first decorative lighting 
system, the first decorative lighting system comprising: a plurality of variable-color LED light strings comprising first and second variable-color LED light strings, each of the plurality of variable-color LED light strings comprising a plurality of variable-color LED lamps, each of the plurality of 
variable-color LED lamps comprising: a bulb housing;  a plurality of color 
LEDs;  and an embedded integrated circuit (IC) configured to store data relating to one or more illumination sequences;  at least one white LED light string;  and a controller in communication with the wiring harness and 
configured to receive user input, the controller comprising a processor and at least one memory operatively coupled to the processor, the memory configured 
for storing data instructions that, when 
processor to perform a method comprising: transmitting, by the controller and to each of the embedded ICs, instructions for selectively controlling at least one variable-color LED lamp according to a user input, wherein a first 
electrical conductor of the two or more electrical conductors controls the at least one white LED string, and a second electrical conductor of the two or more electrical conductors controls the at least one of the plurality of variable-color LED light strings, and further wherein both the first and second electrical conductors are in communication with the controller.
Claim 22: A lighted artificial tree 
more conductors and a power plug;  a wiring harness having two or more electrical conductors;  a first tree segment having a first decorative lighting 
system, the first decorative lighting system comprising: a plurality of variable-color LED light strings including at least a first and second variable-color LED light string, each of the plurality of variable-color LED 
light strings comprising a plurality of variable-color LED lamps, each of the plurality of variable-color LED lamps comprising (i) a bulb housing and (ii) a 
plurality of color LEDs including at least one white LED;  and a first 
integrated circuit (IC) configured to store data relating to one or more illumination sequences;  a second tree segment having a second decorative 
lighting system, the second decorative lighting system comprising: a third 
variable-color LED light string, the third variable-color LED light string comprising a plurality of variable-color LED lamps, each of the plurality of 

store data relating to one or more illumination sequences;  and a controller in 
communication with the wiring harness and configured to receive user input, the 
controller comprising (i) a processor and (ii) at least one memory operatively coupled to the processor, the memory configured for storing data instructions that, when executed by the controller, cause the processor to perform a method comprising: transmitting, by the controller and to the first variable-color LED 
light string, instructions for selectively controlling at least one 
variable-color LED lamp of the first variable-color LED light string according to a user input, wherein the instructions include an indication of one of the 
one or more illumination sequences to be transmitted, by the first IC, to the 
plurality of color LEDs of the at least one variable-color LED lamp of the first variable-
the second variable-color LED light string, instructions for selectively 
controlling at least one variable-color LED lamp of the second variable-color LED light string according to a user input, wherein the instructions include an 
indication of one of the one or more illumination sequences to be transmitted 
to the plurality of color LEDs of the at least one variable-color LED lamp of the second variable-color LED light string;  and transmitting, by the controller and to the third variable-color LED light string, instructions for 
selectively controlling at least one variable-color LED lamp of the third variable-color LED light string according to a user input, wherein the instructions include an indication of one of the one or more illumination 
sequences to be transmitted, by the second IC, to the plurality of color LEDs 
of the at least one variable-color LED lamp of the third variable-color LED light string.
Claim 27: A decorative lighting system for 

Claim 19: A decorative lighting system for 
tree, the decorative lighting system comprising: a power plug;  a wiring 
harness having two or more electrical conductors;  a plurality of variable-color LED lamps, each variable-color LED lamp comprising: a bulb 
housing;  a plurality of color LEDs;  and an embedded integrated circuit (IC) configured to store data relating to one or more illumination sequences;  a plurality of white LED lamps;  and a controller in communication with the wiring harness and configured to (i) receive user input and (ii) transmit, to 
the embedded ICs, instructions for selectively controlling at least one variable-color LED lamp according to a user input, wherein a first electrical conductor of the two or more electrical conductors controls the plurality of 
variable-color LED lamps, and a second electrical conductor of the two or more 
electrical conductors controls the plurality of white LED lamps, and further wherein both the first and second 
with the controller.
Claim 27: A decorative lighting system for 
tree, the decorative lighting system comprising: a power plug;  a wiring 
harness having two or more electrical conductors;  a plurality of variable-color LED lamps, each variable-color LED lamp comprising (i) a bulb 
housing, (ii) a plurality of color LEDs, and (iii) at least one white LED;  a plurality of integrated circuits (ICs) configured to store data relating to one or more illumination sequences;  and a controller in communication with the wiring harness and configured to (i) receive user input and (ii) transmit, to 
the plurality of ICs, instructions for selectively controlling at least one 
variable-color LED lamp according to a user input, wherein a first electrical conductor of the two or more electrical conductors controls the plurality of 
color LEDs, and a second electrical conductor of the two or more electrical 
conductors controls the at least one white LED, and further wherein both the 
first and second electrical conductors 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Tang (Pub. No.: US 2009/0218952) discloses a lighted artificial tree comprising a power cord, a wiring harness, a plurality of variable-color LED light strings, an embedded IC and a controller configured to receive user input to control the LED lamps.
Chen (Patent No.: US 10,028,360) discloses a lighted artificial tree comprising a power cord, a wiring harness, a plurality of variable-color LED light strings, and a controller configured to receive user input to control the LED lamps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896